                                                                                                                               1 Abran E. Vigil
                                                                                                                                 Nevada Bar No. 7548
                                                                                                                               2 Justin A. Shiroff
                                                                                                                                 Nevada Bar No. 12869
                                                                                                                               3 BALLARD SPAHR LLP
                                                                                                                                 1980 Festival Plaza Drive, Suite 900
                                                                                                                               4 Las Vegas, Nevada 89135-2958
                                                                                                                                 Telephone: (702) 471-7000
                                                                                                                               5 Facsimile: (702) 471-7070
                                                                                                                                 E-Mail: vigila@ballardspahr.com
                                                                                                                               6 E-Mail: shiroffj@ballardspahr.com

                                                                                                                               7 Attorneys for Wilmington Trust, NA,
                                                                                                                                 Successor Trustee to Citibank, N.A.,
                                                                                                                               8 as Trustee, for the Benefit of
                                                                                                                                 Registered Holders of Structured
                                                                                                                               9 Asset Mortgage Investments II Trust
                                                                                                                                 2007-AR3, Mortgage Pass-Through
                                                                                                                              10 Certificates, Series 2007-AR3

                                                                                                                              11                         UNITED STATES DISTRICT COURT

                                                                                                                              12                               DISTRICT OF NEVADA
                    1980 FESTIVAL PLAZA DRIVE, SUITE 900
                                                           LAS VEGAS, NEVADA 89135-2958
                                                                                          (702) 471-7000 FAX (702) 471-7070




                                                                                                                              13   WILMINGTON TRUST, NA, SUCCESSOR
BALLARD SPAHR LLP




                                                                                                                                   TRUSTEE TO CITIBANK, N.A., AS                CASE NO. 2:16-cv-02090-RFB-NJK
                                                                                                                              14   TRUSTEE, FOR THE BENEFIT OF
                                                                                                                                   REGISTERED HOLDERS OF
                                                                                                                              15   STRUCTURED ASSET MORTGAGE
                                                                                                                                   INVESTMENTS II TRUST 2007-AR3,               STIPULATION AND ORDER TO 1)
                                                                                                                              16   MORTGAGE PASS-THROUGH                        DISMISS CLAIMS BETWEEN
                                                                                                                                   CERTIFICATES, SERIES 2007-AR3,               JPMORGAN CHASE BANK, N.A.,
                                                                                                                              17                                                PALM CREEK COMMUNITY
                                                                                                                                           Plaintiff,                           ASSOCIATION, AND SFR
                                                                                                                              18                                                INVESTMENTS POOL 1, LLC
                                                                                                                                           vs.                                  WITH PREJUDICE; AND 2) LIFT
                                                                                                                              19                                                STAY ENTERED MAY 22, 2017
                                                                                                                                   SFR INVESTMENTS POOL 1, LLC, a
                                                                                                                              20   Nevada limited liability company; PALM
                                                                                                                                   CREEK COMMUNITY ASSOCIATION,
                                                                                                                              21   INC., a Nevada non-profit corporation, and
                                                                                                                                   NEVADA ASSOCIATION SERVICES,
                                                                                                                              22   INC.,

                                                                                                                              23           Defendants.

                                                                                                                              24
                                                                                                                                   SFR INVESTMENTS POOL 1, LLC, a
                                                                                                                              25   Nevada limited liability company,

                                                                                                                              26           Counter/Cross Claimant,

                                                                                                                              27           vs.

                                                                                                                              28   WILMINGTON TRUST, NA, SUCCESSOR
                                                                                                                                   TRUSTEE TO CITIBANK, N.A., AS

                                                                                                                                   DMWEST #17984161 v2
                                                                                                                               1   TRUSTEE, FOR THE BENEFIT OF
                                                                                                                                   REGISTERED HOLDERS OF
                                                                                                                               2   STRUCTURED ASSET MORTGAGE
                                                                                                                                   INVESTMENTS II TRUST 2007-AR3,
                                                                                                                               3   MORTGAGE PASS-THROUGH
                                                                                                                                   CERTIFICATES, SERIES 2007-AR3; and
                                                                                                                               4   CURTIS PRICE, and individual.,

                                                                                                                               5           Counter/Cross Defendants.

                                                                                                                               6          Pursuant to Local Rules LR IA 6-1 and LR 26-4, Plaintiff/Counter-defendant,

                                                                                                                               7 Wilmington Trust, N.A., Successor Trustee to Citibank, N.A., as Trustee for the
                                                                                                                               8 Benefit of Registered Holders of Structured Asset Mortgage Investment II Trust

                                                                                                                               9 2007-AR3, Mortgage Pass-Through Certificates, Series 2007-AR3 (“Wilmington

                                                                                                                              10 Trust”), Defendant/Counter-claimant/Cross-claimant SFR Investments Pool 1, LLC

                                                                                                                              11 (“SFR”), and Defendant Palm Creek Community Association (the “Association”)
                                                                                                                              12 (collectively, the “Parties”) hereby stipulate as follows:
                    1980 FESTIVAL PLAZA DRIVE, SUITE 900
                                                           LAS VEGAS, NEVADA 89135-2958
                                                                                          (702) 471-7000 FAX (702) 471-7070




                                                                                                                                          1.      This action concerns title to real property commonly known as 5691
BALLARD SPAHR LLP




                                                                                                                              13

                                                                                                                              14 Sentry Palm Court., Las Vegas, Nevada (“Property”) following a homeowner’s

                                                                                                                              15 association foreclosure sale conducted on November 2, 2012, with respect to the

                                                                                                                              16 Property.
                                                                                                                              17          2.      As it relates to the Parties, a dispute arose regarding that certain Deed

                                                                                                                              18 of Trust recorded against the Property in the Official Records of Clark County,

                                                                                                                              19 Nevada as Instrument Number 20061219-0004040 (“Deed of Trust”), and in

                                                                                                                              20 particular, whether the Deed of Trust continues to encumber the Property.
                                                                                                                              21          3.      The Parties to this Stipulation have settled and agreed to release their

                                                                                                                              22 respective claims, and further agreed that the claims between them, including the

                                                                                                                              23 Complaint and Counterclaim, shall be DISMISSED with prejudice;

                                                                                                                              24          4.      This Stipulation in no way affects SFR’s cross-claim against Curtis

                                                                                                                              25 Price;

                                                                                                                              26          5.      The Parties further stipulate and agree that the $500 in security costs

                                                                                                                              27 posted by the Trustee on November 9, 2016 pursuant to this Court’s Order [ECF

                                                                                                                              28 No. 18] shall be discharged and released to the Ballard Spahr LLP Trust Account;

                                                                                                                                                                               2
                                                                                                                                   DMWEST #17984161 v2
                                                                                                                               1          6.      The Parties further stipulate and agree that the Lis Pendens recorded

                                                                                                                               2 against the Property in the Official Records of Clark County, Nevada, as

                                                                                                                               3 Instrument Number 201612070001423 be, and the same hereby is, EXPUNGED;
                                                                                                                               4          7.      The Parties further stipulate and agree that a copy of this Stipulation

                                                                                                                               5 and Order may be recorded with the Clark County Recorder;

                                                                                                                               6          8.      The Parties further agree to lift the stay entered May 22, 2017 [ECF

                                                                                                                               7 No. 48];
                                                                                                                               8          9.      This case shall remain open until such time as SFR resolves its

                                                                                                                               9 pending cross-claim against Curtis Price; and

                                                                                                                              10

                                                                                                                              11                         (Remainder of Page Intentionally Left Blank)

                                                                                                                              12
                    1980 FESTIVAL PLAZA DRIVE, SUITE 900
                                                           LAS VEGAS, NEVADA 89135-2958
                                                                                          (702) 471-7000 FAX (702) 471-7070
BALLARD SPAHR LLP




                                                                                                                              13

                                                                                                                              14

                                                                                                                              15

                                                                                                                              16
                                                                                                                              17

                                                                                                                              18

                                                                                                                              19

                                                                                                                              20
                                                                                                                              21

                                                                                                                              22

                                                                                                                              23

                                                                                                                              24
                                                                                                                              25

                                                                                                                              26

                                                                                                                              27

                                                                                                                              28

                                                                                                                                                                              3
                                                                                                                                   DMWEST #17984161 v2
                                                                                                                               1          10.     Each party in this case number 2:16-cv-02090-RFB-NJK shall bear its

                                                                                                                               2 own attorneys’ fees and costs.

                                                                                                                               3                  Dated: December 10, 2018
                                                                                                                               4

                                                                                                                               5 BALLARD SPAHR LLP                               KIM GILBERT EBRON.

                                                                                                                               6 By: /s/ Justin A. Shiroff                       By: /s/ Jacqueline A. Gilbert
                                                                                                                                    Abran E. Vigil, Esq.                            Diana S. Ebron, Esq.
                                                                                                                               7    Nevada Bar No. 7548                             Nevada Bar No. 10580
                                                                                                                                    Justin A. Shiroff, Esq.                         Jacqueline A. Gilbert, Esq.
                                                                                                                               8    Nevada Bar No. 12869                            Nevada Bar No. 10593
                                                                                                                                    1980 Festival Plaza Drive, Suite 900            Karen L. Hanks, Esq.
                                                                                                                               9    Las Vegas, Nevada 89135-2958                    Nevada Bar No. 9578
                                                                                                                                                                                    7625 Dean Martin Dr., Suite 110
                                                                                                                              10 Attorneys for Plaintiff                            Las Vegas, Nevada 89139

                                                                                                                              11                                                 Attorney for Defendant SFR
                                                                                                                                                                                 Investments Pool 1, LLC
                                                                                                                              12
                    1980 FESTIVAL PLAZA DRIVE, SUITE 900




                                                                                                                                   LEACH JOHNSON SONG & GRUCHOW
                                                           LAS VEGAS, NEVADA 89135-2958
                                                                                          (702) 471-7000 FAX (702) 471-7070
BALLARD SPAHR LLP




                                                                                                                              13
                                                                                                                                 By:/s/ T. Chase Pittsenbarger
                                                                                                                              14    Sean L. Anderson, Esq.
                                                                                                                                    Nevada Bar No. 7259
                                                                                                                              15    T. Chase Pittsenbarger, Esq.
                                                                                                                                    Nevada Bar No. 13740
                                                                                                                              16    8945 W. Russell Road, Suite 330
                                                                                                                                    Las Vegas, Nevada 89148
                                                                                                                              17
                                                                                                                                 Attorneys for Palm Creek Community
                                                                                                                              18 Association

                                                                                                                              19

                                                                                                                              20
                                                                                                                                                                          IT IS SO ORDERED.
                                                                                                                              21
                                                                                                                                                                        ________________________________
                                                                                                                              22                                        RICHARD  F. BOULWARE,   II JUDGE
                                                                                                                                                                          UNITED STATES  DISTRICT
                                                                                                                              23                                        UNITED STATES DISTRICT JUDGE
                                                                                                                                                                         Dated:
                                                                                                                              24                                        DATED this 11th day of December, 2018.

                                                                                                                              25

                                                                                                                              26

                                                                                                                              27

                                                                                                                              28

                                                                                                                                                                             4
                                                                                                                                   DMWEST #17984161 v2
